Citation Nr: 0933592	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-28 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred at Charleston Area Medical Center on 
January 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from April 
1986 to August 1986, and on active duty from April 1987 to 
April 1990, and January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Huntington, West Virginia.


FINDING OF FACT

In July 2009, prior to the Board entering a decision in this 
appeal, the Board received written notice from the Veteran of 
his desire to withdraw this appeal. 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue 
of entitlement to payment of or reimbursement for medical 
expenses incurred at Charleston Area Medical Center on 
January 1, 2006, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn on 
the record at a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, the 
Board received written notification from the in July 2009 of 
his desire to withdraw his appeal for entitlement to payment 
of or reimbursement for medical expenses incurred at 
Charleston Area Medical Center on January 1, 2006 in a July 
2009.  Hence, there remains no allegation of error of fact or 
law for appellate consideration.  As the Board does not have 
jurisdiction to review this claim, a dismissal is in order. 


ORDER

The appeal for entitlement to payment of or reimbursement for 
medical expenses incurred at Charleston Area Medical Center 
on January 1, 2006, is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


